Citation Nr: 1702105	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2007 to January 2009.  The Board notes that the Veteran had a prior period of active duty from September 1986 to July 1991; however, he received an "other than honorable"  discharge for that period.  As such, the Veteran is not eligible for VA benefits related to this period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The issue was previously remanded by the Board in February 2015 for additional development.  The issue has since returned to the Board.

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2015.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to sleep apnea.  

Pursuant to the February 2015 Board remand, the Veteran was afforded a VA examination in March 2015 with a June 2015 addendum.  The VA examiner provided a negative nexus opinion.  The examiner noted that he reviewed the claims file, including lay statements from the Veteran, his wife, and friend.  It was observed that the Veteran's wife stated that the Veteran had certain problems prior to deployment (in Iraq) which were later realized to be related to obstructive sleep apnea.  Service treatment records (STRs) reflect that in a November 2007 pre-deployment form, the Veteran complained of difficulty sleeping for one month which was related to the stress of deployment.  The Veteran also had complaints of difficulty sleeping on a post-deployment questionnaire.  In a 2008 deployment note the Veteran endorsed insomnia.  The Veteran was then diagnosed with severe obstructive sleep apnea in 2010.  He opined that it was less likely than not that the Veteran developed severe obstructive sleep apnea during the period of a year, as the condition took a long time to develop and progress to that point, which indicates an onset much prior to his deployment.  It was explained that obstructive sleep apnea is a medical condition caused by variations in craniofacial anatomy and the collapse of the upper pharyngeal airways in the supine position.  It progresses over time.  In the addendum, it was reiterated that the fact that the Veteran was diagnosed with severe obstructive sleep apnea one year post-service indicates that it was less likely than not that the onset was during his short tenure in the military.  That is, it is more likely than not that the condition pre-existed his brief term of service.  The question of aggravation by military service in a year did not arise.  Obesity, alcohol, sedatives, and tranquilizers can aggravate his medical condition.  Thus, sleep apnea is less likely than not to be aggravated by military service.  

Here, the 2015 VA examiner report did not offer an opinion as to whether any sleep apnea clearly and unmistakably pre-existed service.  On remand, a VA examiner should clarify if there is clear and unmistakable evidence that sleep apnea pre-existed service.  If so, the examiner should state whether it was clear and unmistakable that the disability did not undergo an increase in severity in service.  If so, the examiner should state whether there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disability.  See Gilbert v. Shinseki, 26 Vet. App. 48, 51-53 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a file review by an appropriate VA examiner to provide an opinion regarding the etiology of any current sleep apnea.  The claims file and a copy of this remand must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

The following questions must be addressed: 

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a sleep apnea condition that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing sleep apnea was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(iii)  If, and only if, the answer to (i) above is no, is it at least as likely as not (a 50 percent or greater probability) that an sleep apnea was caused or aggravated by the Veteran's active duty service?  
		
The VA examiner's attention is directed to the Veteran's documented sleep complaints during service and lay statements.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for sleep apnea should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appel    late review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




